 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoadway Express, Inc. and Lehigh Valley ChapterTeamsters for a Democratic Union. Case 4-CA- 11594March 1, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn November 4, 1981, Administrative LawJudge George F. McInerny issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Roadway Ex-press, Inc., Allentown, Pennsylvania, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.' Contrary to the statement of the Administrative L aw Judge in In 2of his Decision, we agree with Respondent that the record establishedthat Respondent had instituted the use of production cards at its Allen-town facility prior to the events in the instant case However, this missta-tement by the Administrative Law Judge in no way affects his finding,with which we agree, that employee Madouse, in posting and distributingmaterials protesting Respondent's use of production cards at its Tanners-ville facility, was engaged in protected concerted activity Employeeshave no less interest in or concern about a work rule that has been im-posed than one that is being considered. In the former case, employeesmay legitimately protest the use and application of the rule and seek itsrescission, and here Madouse's actions were clearly designed to make hisfellow Allentown employees aware that such a legitimate protest mightbe appropriate.We do not adopt, however, the Administrative Law Judge's specula-tive and irrelevant comments regarding the effects of the activities of theTeamsters for a Democratic Union on the stability of the bargaining rela-tionship between Respondent and the Teamsters Union2 The Administrative Law Judge inadvertently failed to conform thenotice to the Order. Accordingly, we have substituted the attachednotice for that of the Administrative l.aw Judge260 NLRB No. 78APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REI ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL. NOT interfere with our employees'exercise of protected concerted activities byremoving literature posted on bulletin boardsor placed on tables in our dispatch room in Al-lentown, Pennsylvania.WE WIL.L NOT impose a no-solicitation/no-distribution rule which discourages employeesfrom engaging in protected concerted activi-ties.WE WI.I. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed themby Section 7 of the Act.WtE Wl.l_ rescind the no-solicitation/no-dis-tribution rule imposed on September 16, 1980.ROADWAY EXPRESS, INC.DECISIONS'rAIIM1-Nr OF ITHE CASEGF.ORGI F. MCINERN\, Administrative Law Judge:Based on a charge filed on November 13, 1980, byLehigh Valley Chapter Teamsters for a DemocraticUnion, the Acting Regional Director for Region 4 of theNational Labor Relations Board, herein referred to asthe Board, issued a complaint on December 30, 1980, al-leging that Roadway Express, Inc., herein referred to asthe Company or Respondent, had violated Section8(a)(l) of the National Labor Relations Act, as amended,29 U.S.C. §151, et seq., herein referred to as the Act, byremoving material posted by one of its employees on abulletin board, and by promulgating an invalid no-solici-tation rule. Respondent filed an answer to the complaintdenying the commission of any unfair labor practices.Pursuant to notice contained in said complaint a hear-ing was held before me in Allentown, Pennsylvania, onAugust 26, 1981, at which all parties were represented,and were given the opportunity to present testimony anddocumentary evidence, to examine and cross-examinewitnesses, and to argue orally.' After the conclusion ofthe hearing, the General Counsel and Respondent filedbriefs which have been carefully considered.' The General Counsel has moved to amend the transcript of this hear-ing in certain respects In the ahbence of objection, the motion is allowed.570 ROADWAY EXPRESS, INC.Based on the entire record, including my observationof the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FACT1. JURISDICTIONRoadway Express, Inc., is a Delaware corporation en-gaged in the trucking industry as a common carrier haul-ing freight in interstate commerce. It maintains a termi-nal in Allentown, Pennsylvania, which is the location in-volved here. The complaint alleges, the answer admits,and I find that Roadway Express, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE ALI.EGED UNFAIR I ABOR PRACTICESAt the opening of the hearing all parties stipulated thata no-solicitation rule promulgated by the Company wasoverly broad. The rule, which was posted at the Allen-town terminal on September 16, 1980, over the signatureof Terminal Manager F. R. Tomb stated that "the distri-bution and/or posting of non-authorized, non-companyliterature or possession of same on company property isstrictly forbidden" and that "[a]ny employee who vio-lates these instructions will be subject to disciplinaryaction up to and including immediate discharge."The posting of this notice reflected Respondent's con-cern over a situation in which some of its employeeswere interested in an organization known as LehighValley Chapter Teamsters for a Democratic Union(TDU), which is the Charging Party herein. Respond-ent's employees have been represented for some time bythe International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (Teamsters), andworked under the terms of the National Master FreightAgreement and the Central Pennsylvania Over-the-Roadand Local Cartage Supplemental Agreement. Under arti-cle 19, section 2, the Company was required to maintaina bulletin board at each of its terminals for the use of theTeamsters.At Allentown the Company maintained a bulletinboard for the Teamsters, as well as other boards forcompany use in a small room where drivers reportedbefore and after their assignments. The room contained awindowed partition looking into the office area of theterminal, where drivers received their orders and report-ed to the dispatcher. In addition to the dispatch windowand the bulletin boards, the room contained a tablewhere drivers could sort out paperwork, and an unat-tended snackbar where employees could buy candy,cookies, and such. The room was also used without op-position from management, as a break room or a lunch-room by employees.There was some question about the use of the bulletinboards. It was agreed by those who testified that a socialorganization of Respondent's employees called the RexClub used the bulletin boards to post its bylaws and toadvertise its social activities. On the question of postingof other materials the witnesses for the General Counselmaintained that materials offering articles for sale wereposted without hindrance from management, and anotice for a church program in which employee GaryHeintzelman was interested remained posted for sometime. On the other hand, Terminal Manager Ray Tombstated that he frequently checked the status of the bulle-tin boards and removed any notices which did not haveto do with the Teamsters or the Rex Club. I have somedoubt about this, because Tomb admitted his visits to theroom where the bulletin boards were located were infre-quent, and also because he admitted that materials circu-lated by TDU in an election campaign the previous yearwere allowed to remain posted. I find that, while Tombmay have made efforts from time to time to reduce clut-ter on the bulletin boards, there was no firm practice orpolicy restricting the use of the boards to the Teamstersor the Rex Club materials.In the fall of 1980 the TDU was concerned about anew practice instituted by Respondent in some of its ter-minals. This required employees to fill out "productioncards" on work assignments. The cards were then tabu-lated and used to measure productivity (and, presumably,to increase productivity by forcing employees to workharder).2 The TDU was upset and concerned over thisaction by the Company, and even more concerned overwhat was perceived as lack of effective protest of thisaction by the Teamsters,Douglas Madouse, an employee of the Company, wasalso a member of the Lehigh Valley Chapter of TDU.At a meeting of this organization in September 1980, Ma-douse picked up a poster containing protests by "North-western Pennsylvania TDU" against the Company's ac-tions at its Tannersville facility together with copies of aTDU newspaper entitled "Convoy Dispatch" which alsocontained articles critical of the Company, particularlythe imposition of the production cards. On the morningof September 15, Madouse posted the poster on a bulle-tin board occupied by safety posters. He testified that hedid not cover anything else with this item. He placedcopies of the newspaper on the table in the dispatchroom, then went out for a few moments. When he re-turned he found that someone had taken a page from oneof the newspapers, a page dealing specifically withRoadway Express and the production cards, and postedit on the bulletin board reserved for the Teamsters andthe Rex Club notices. Madouse did not disturb this, butleft on his route for the day.When Madouse returned he noticed that the materialswhich had been posted that morning, as well as thenewspapers, were gone. He asked the dispatcher whathad happened and the dispatcher replied that Tomb hadremoved them.On the next day Tomb posted the new rule mentionedabove, and since that time Madouse has neither distribut-ed nor posted TDU literature.Since Respondent has admitted that the September 16notice written and posted by Tomb is unlawfully broad,and a reading of the notice certainly confirms this, I willnot discuss that aspect of the complaint, but will turn tothe alleged violation of Section 8(a)(l) of the Act basedz There is no indication in the record that the Company Intended im-plementing this sytem at the Allenlown terminal571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon Tomb's removal of the TDU literature on September15.The Company is concerned about the internal conflictwithin the Teamsters. This is understandable. The Com-pany negotiates with the Teamsters for a collective-bar-gaining agreement which, however costly in terms ofeconomics and administration, should assure the Compa-ny a certain stability in labor relations during its term.The activities of TDU, as shown by its literature intro-duced in the record of this case, would tend to interferewith this stable relationship by promoting a greater mili-tancy on the part of the Teamsters.The Company argues that since Madouse, a single em-ployee, posted the offending notices, he was not engagedin concerted activity. However, Madouse testified thathe was a member of the Lehigh Valley Chapter of TDU,and that he had obtained the materials he posted at aTDU meeting. The materials contained matters of inter-est to Madouse, and his act of posting and leaving thenewspapers clearly shows that he wanted others to beaware of the content.3I find that Madouse, in postingand distributing these materials, was engaged in concert-ed activity for the information and edification of hisfellow employees as well as himself.Respondent also argues that the subject matter of theliterature "bore no demonstrated relevance to the Re-spondent's Allentown employees." I disagree. The litera-ture is militant and strident in tone, but it does describethe implementation of new production standards at Re-spondent's Tannersville, Pennsylvania, facility. Tanners-ville is approximately 45-50 miles north of Allentown. Ithink any prudent driver at Allentown could deducethat, if something works out for the Company at Tan-nersville, it could and would be applied elsewhere, in-cluding at Allentown. It thus does not appear to me thatthe issue is so remote from the legitimate work interestsof the Allentown employees as to stand in the categoryof solicitations from a fraternal lodge.While, as I have noted, the literature is militant intone, a careful reading shows that there is no solicitationcontained therein which could be viewed as a call forviolence, illegal actions, or actions in violation of thecontract. Indeed employees are urged to press grievancesunder the contract to their ultimate disposition. Then, ifa deadlock occurred at the National level, the Union, asthe contract provides, may take economic action, includ-ing, presumably, a strike.In view of this discussion, I find that Madouse was en-gaged on September 15 in protected concerted activity.This activity was connected with working conditions atother Roadway terminals, but could be viewed as likelyto spread to Allentown. The literature posted was not in-flammatory nor would it tend to lead to unlawful ac-tions.In this connection the record is fairly clear that theCompany had, up to September 16, no rule about postingof materials. I credit the testimony of Madouse, BarrySmith, and Heintzelman that other materials were postedon the bulletin boards for varying lengths of time with-out hindrance.I The fact that the poster may have come from another subdivision ofTDU does not put that item in a different category.I therefore find that by removing the literature fromthe bulletin boards, and from the dispatch room, Re-spondent has violated Section 8(a)(l) of the Act.4Trans-con Lines, 235 NLRB 1163 (1978); Illinois Bell TelephoneCompany, 255 NLRB 380 (1981).It is clear, also, that the no-distribution no-solicitationrule promulgated by Respondent is invalid as overlybroad, and is a further violation of Section 8(a)(1) of theAct. Pedro's Inc., d/b/a Pedro's Restaurant, 246 NLRB567 (1979).111. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(l), Ishall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.CONCL USIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaing of Section 2(6) and (7) of the Act.2. By removing literature posted on its premises by anemployee engaged in protected concerted activity, Re-spondent has violated Section 8(a)(l) of the Act.3. By promulgating a no-distribution no-solicitationrule which is overly borad, Respondent has violated Sec-tion 8(a)(1) of the Act.Upon the basis of the foregoing findings of fact, con-clusions of law, the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby recom-mend the following:ORDERsThe Respondent, Roadway Express, Inc., Allentown,Pennsylvania, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Interfering with the protected concerted activitiesof its employees by removing literature posted on bulle-tin boards or placed on tables in its dispatch room in Al-lentown, Pennsylvania.(b) Promulgating no-distribution no-solicitation rules inorder to discourage employees from engaging in protect-ed concerted activities.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Immediately rescind the no-distribution no-solicita-tion rule promulgated on September 16, 1980.4 Respondent's argument that TDU lacks "privily" is really irrelevantsince it is not the rights of TDU which are at issue here, but the rights ofRespondent's employees5 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.572 ROADWAY EXPRESS. INC(b) Post at its place of business in Allentown, Pennsyl-vania, copies of the attached notice marked "Appen-dix."6 Copies of said notice, on forms provided by theRegional Director for Region 4, after being duly signedby Respondent's authorized representative, shall bes In the ev cut this Order i, enforced h' a Judgment of a Unlited StatesCourt of Appeal'. the words in the noticc reading "P'oled hby Order ofthe National L.abor Relatiljon B1oard" Shall read "iosted Pursuant to aJudgment of the United States (Court of Appeal, IFnfiircing an Order ofthe National labohr Relatin,, HBo rd"posted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to the employees are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.573